Exhibit 10.11

 

LOGO [g316482g37v06.jpg]

KiOR, Inc

2011 Long-Term Incentive Plan

Nonqualified Stock Option Award Agreement

1. Grant of Option

KiOR, Inc. (the “Company”) hereby grants to the Optionee (the “Grantee”), an
option to purchase (the “Option”), in whole or in part, on the terms provided
herein and in the Company’s 2011 Long-Term Incentive Plan (the “Plan”), up to
the number of shares of Class A Common specified in the Grant Notice at the per
share price specified in the Grant Notice (the “Grant Price”). It is intended
that the Option shall not be an incentive stock option as defined in Section 422
of the Code.

2. Relationship to the Plan

This Award Agreement is subject to the terms and conditions set forth in the
Plan and any rules and regulations adopted by the Committee from time to time.
Any terms used in this Award Agreement and not defined herein have the meanings
set forth in the Plan. In the event of an inconsistency between the terms of the
Plan and this Award Agreement, the terms of the Plan will control.

3. Vesting

Unless vested on an earlier date as provided in Section 7 hereof, the Option
will vest as set forth in the Grant Notice, provided that the Grantee has been
continuously employed by the Company from the Grant Date through the applicable
vesting date.

Notwithstanding the foregoing, however, any portion of the Option not then
vested shall vest immediately upon termination if the Grantee’s employment with
the Company terminates by reason of the Grantee’s Disability or death. If the
Grantee’s employment with the Company terminates other than by reason of
Disability or death, the Option (to the extent not then vested) shall be
forfeited as of the date the Grantee’s employment so terminates.

4. Exercise of Option; Term of Option

An election to exercise the Option shall be in writing, signed by the Grantee,
and received by the Company at its principal office, accompanied by this Award
Agreement, and payment in full of the Grant Price in the manner provided in the
Plan. The Grantee may purchase less than the number of shares of Common Stock
covered hereby, provided that no partial exercise of the Option may be for any
fractional share of Common Stock.

In the event of the Grantee’s termination of employment with the Company by
reason other than the Grantee’s Disability or death, the Grantee shall have 90
days to exercise the then-vested portion of the Option (if any). In the event of
the Grantee’s termination of employment by



--------------------------------------------------------------------------------

reason of the Grantee’s Disability or death, the Grantee (or his or her
guardian) in the event of Disability, or his or her Beneficiary in the event of
death, shall have one year from the date of termination to exercise the Option.

In any event, the Option shall expire and be of no further force and effect on
the date that is ten (10) years after the Grant Date specified on the Grant
Notice.

5. Stockholder Rights

The Grantee shall not have any rights of a stockholder of the Company with
respect to the Option, including voting and the right to receive dividends.

6. Disability

Determination of the date of termination of employment by reason of Disability
and the satisfaction of the requirements for Disability shall be based on such
evidence as the Committee may require and a determination by the Committee of
such date of termination and satisfaction shall be final and controlling on all
interested parties.

7. Forfeiture

(a) Forfeiture of Option. If the Grantee’s employment is terminated prior to the
date all of the Option vests pursuant to Section 3, such unvested portion of the
Option shall be forfeited immediately, except as provided in this Section. In
the event of the Grantee’s death or Disability while employed by the Company
prior to the date all of the Option vests pursuant to Section 3, all of such
unvested portion of the Option shall be immediately vested.

8. Tax Withholding

The Committee may make such provisions as it may deem appropriate for the
withholding of any taxes which it determines is required in connection with this
Award Agreement.

9. Non-Transferability

No right or benefit hereunder shall in any manner be liable for or subject to
any debts, contracts, liabilities, or torts of the Grantee. Any purported
assignment, alienation, pledge, attachment, sale, transfer or other encumbrance
of the Option that does not satisfy the requirements hereunder shall be void and
unenforceable against the Company.

Notwithstanding the foregoing, in the case of the Grantee’s Disability or death,
the Grantee’s rights under this Award Agreement may be exercised by the Grantee
(or his or her guardian) in the event of Disability or his or her Beneficiary in
the event of death.

10. Beneficiary

The Grantee may designate a beneficiary to exercise any portion of the Option
after the Grantee’s death, and may change the beneficiary designation from time
to time. Beneficiary designations must be duly executed using the proper form
designated by the Committee attached hereto as Exhibit A and timely filed with
the Company’s General Counsel. If the Grantee fails to designate a beneficiary,
any portion of the Option that is vested after the Grantee’s death will be
transferred to the legal representative of the Grantee’s estate.

 

2



--------------------------------------------------------------------------------

11. Code Section 409A; No Guarantee of Tax Consequences

This Option is intended to be exempt from the provisions of Code Section 409A
and the provisions hereof shall be interpreted and administered accordingly. The
Company makes no commitment or guarantee to the Grantee that any federal or
state tax treatment will apply or be available to any person eligible for
benefits under this Award Agreement.

12. Notices

All notices required or permitted under this Award Agreement shall be in writing
and shall be delivered personally or by mailing by registered or certified mail,
postage prepaid, to the other party. Notice by mail shall be deemed delivered at
the time and on the date the same is postmarked.

Notices to the Company should be addressed to:

KiOR, Inc.

13001 Bay Park Road

Pasadena, Texas 77507

Attention: General Counsel

Notices to the Grantee should be addressed to the Grantee at the Grantee’s
address as it appears on the Company’s records. The Company or the Grantee may
by writing to the other party, designate a different address for notices.

If the receiving party consents in advance, notices may be transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties. Such notices shall be deemed delivered when
received.

13. Headings

The headings in this Award Agreement are for reference purposes only and shall
not affect the meaning or interpretation of this Award Agreement.

14. Successors

All obligations of the Company under the Plan with respect to the Option granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

15. Governing Law; Restrictions

This Award Agreement and all determinations made and actions taken pursuant
hereto, to the extent not otherwise governed by mandatory provisions of the Code
or the securities laws of the United States, shall be governed by and construed
in accordance with the laws of the State of Texas.

No Common Stock or other form of payment shall be issued hereunder unless the
Company shall be satisfied based on the advice of its counsel that such issuance
will be in compliance with applicable federal and state securities laws.

 

3



--------------------------------------------------------------------------------

16. Award Agreement Not a Contract

Nothing in this Award Agreement shall interfere with or limit in any way the
right of the Company to terminate the Grantee’s employment at any time, nor
confer upon the Grantee any right to continue in the capacity in which the
Grantee is employed by the Company.

17. Entire Award Agreement; Modification

This Award Agreement contains the entire agreement between the parties with
respect to the subject matter hereof, and may not be modified except as provided
in the Plan or in a written document executed by both parties.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Award Agreement has been executed by the Company and
the Grantee, effective as of the date on the first page of this Award Agreement.

 

      KiOR, INC. By:  

 

    By:       Grantee     Title:  

 

 

      Date      

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A

KIOR, INC.

2011 LONG-TERM INCENTIVE PLAN

Beneficiary Designation Form

The Grantee has been awarded an option (“Option”) pursuant to one or more option
award agreements (the “Award Agreement(s)”). In the event of the Grantee’s
death, the Grantee hereby designates the Beneficiary(ies) identified below to
receive any vested Option granted to the Grantee under the Award Agreement(s).
Such Option shall be transferred to the Beneficiary(ies) identified below and
shall be subject to all the terms and conditions of the applicable Award
Agreement(s).

PRIMARY BENEFICIARY. If the Grantee designates more than one Primary Beneficiary
and one of the Grantee’s Primary Beneficiaries predeceases him or her, that
person’s share will be allocated pro rata to the Grantee’s remaining surviving
Primary Beneficiaries. (Please Print)

 

Name and Address

   Date of
Award
Agmt    # of
Option    Social Security
Number

1

        

2

        

3

        

If no Primary Beneficiary survives the Grantee, the Grantee hereby designates
the following as Beneficiary.

CONTINGENT BENEFICIARY. If the Grantee designates more than one Contingent
Beneficiary and one of the Grantee’s Contingent Beneficiaries predeceases him or
her, that person’s share will be allocated pro rata to the Grantee’s remaining
surviving Contingent Beneficiaries. (Please Print)

 

  

Name and Address

   Date of
Award
Agmt    # of
Option    Social Security
Number

1

        

2

        

3

        

The Grantee reserves the full right to revoke or modify this designation at any
time by filing a subsequent written designation. Any Beneficiary Designation
Form is effective only when acknowledged and accepted by a representative of the
Company. Upon acknowledgment and acceptance by the Company, all previous
Beneficiary Designation Forms are hereby revoked.

 

 

     

 

Grantee’s Name (Printed)       Signature of Grantee                         
                               Date

 

ACKNOWLEDGMENT AND ACCEPTANCE               

 

      For the Company                          
                                                   Date

 

A-1